19 F.3d 1429
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Norris James PAYNE, Plaintiff Appellant,v.STAFFORD COUNTY JAIL, Defendant Appellee.
No. 93-7224.
United States Court of Appeals, Fourth Circuit.
Feb. 25, 1994.

Appeal from the United States District Court for the Easter District of Virginia, at Norfoldk.  Henry C. Morgan, Jr., District Judge.  (MC-93-139-N)
Norris James Payne, Appellant Pro Se.
E.D.Va.
DISMISSED.
Before WIDENER, WILKINS, and HAMILTON, Circuit Judges.

PER CURIAM

1
Appellant appeals from the district court's order dismissing his civil action under 42 U.S.C. Sec. 1983 (1988) without prejudice, due to his failure to name a proper defendant.  We dismiss the appeal for lack of jurisdiction.  The district court's dismissal without prejudice is not appealable at this time, given the fact that Appellant could have saved his Complaint through amendment.   Domino Sugar Corp. v. Sugar Workers' Local Union 392, 10 F.3d 1064 (4th Cir.1993).  This Court may exercise jurisdiction only over final orders, 28 U.S.C. Sec. 1291 (1988), and certain interlocutory and collateral orders, 28 U.S.C. Sec. 1292 (1988);  Fed.R.Civ.P. 54(b);   Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  The order here appealed is neither a final order nor an appealable interlocutory or collateral order.


2
We dismiss the appeal as interlocutory.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED